In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-394 CR

____________________


MARSHALL LEE BRYCE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 93520




MEMORANDUM OPINION
	Marshall Lee Bryce was placed on deferred adjudication community supervision on
an indictment for forgery.  Bryce filed a notice of appeal on August 29, 2005.  The trial
court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App.
P. 25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by
the district clerk.
	On September 7, 2005, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeal must be
dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
									 HOLLIS HORTON
										 Justice

Opinion Delivered November 16, 2005
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.